DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2 and 8, drawn to an anti-coking nanocrystalline material.
Group II, claim(s) 3-7, drawn to a method.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a material containing 0-3% of carbon, 23-38% of oxygen, 38-53% of chromium, 10-35% of iron, 0-2% of molybdenum, 0-4% of nickel, 3.5-5% of silicon, 0-1% of calcium, with the balance being impurity elements, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kajimura et al. (US 4,640,817, hereafter ‘817).  Kajimura ‘817 teaches a material on steel (abstract) comprising not more than 0.02% carbon (abstract), 20-35% chromium (abstract), 0% molybdenum (abstract), 3-27% nickel (abstract), 2-6% silicon (abstract), 0% calcium, 30-70% ferrite (Fe2O3) (abstract), giving about 21-49% iron and about 9 to 21% oxygen, and balance impurities (abstract). The concentration ranges for oxygen, iron, nickel, and silicon are obvious over the concentration ranges taught by Kajimura ‘817 because they overlap. Kajimura ‘817 does not explicitly teach the chromium concentration of 38-53%, however, the chromium concentration is obvious because the concentrations are close enough that one of ordinary skill in the art would have expected them to have the same properties. See MPEP 2144.05.
During a telephone conversation with Jun-Young Jeon on 6/30/2021 a provisional election was made with traverse to prosecute the invention of Group II, claims 3-7.  Affirmation of this election must be made by applicant in replying to this s 1-2 and 8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

Claim Objections
Claims 3-6 are objected to because of the following informalities:  there should be an “and” after the semicolons in line 10 of claim 3, line 9 of claim 4, line 8 of claim 5, and line 16 of claim 6.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  claim 5 contains the phrase “25-40 °C for 3-5 minutes” in line 10. There should be a space between “25-40 °C” and “for 3-5 minutes”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: there should be an “and” between “15-20 g/L of nano silicon nitride,” and “3-5 g/L of nano silicon carbide” in line 3.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 4-7 contain the phrase “preferably” in lines 2, 4-5, 7-8, and 10-11 of claim 4, lines 2, 4-5, and 7-10 of claim 5, lines 2, 5-6, 8-10, 13, and 17-18 of claim 6, and line 2 of claim 7. The phrase “preferably” renders the claims indefinite because it is unclear if the limitations following “preferably” are intended to be required or optional. For the purposes of examination, limitations following “preferably” will be considered to be optional. 

Claim 4 recites the limitation "the temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the temperature” will be considered to mean “a temperature”.

Claim 4 recites the limitation "the concentration of the sodium hydroxide solution" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, "the concentration of the sodium hydroxide solution" will be considered to mean "a concentration of the sodium hydroxide solution".

Claim 4 contains the limitation "the concentration of the sodium hydroxide solution is 6.5-8%" in line 4. It is unclear what the % is intended to be relative to, e.g. 

Claim 4 recites the limitation "the concentration of the solution containing the alkali etching additive" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, "the concentration of the solution containing the alkali etching additive" will be considered to mean "a concentration of the solution containing the alkali etching additive".

Claim 4 contains the limitation "the concentration of the solution containing the alkali etching additive is 0.3-0.5%” in lines 5-6. It is unclear what the % is intended to be relative to, e.g. weight %, volume %, mol %. For the purposes of examination, the % will be considered to be any type of %.

Claim 4 contains the limitation “the alkali etching additive is HDW-1050 alkali etching additive” in line 7. This renders the claim indefinite because it is unclear what chemical or structure “HDW-1050 alkali etching additive” comprises. For the purposes of examination, “HDW-1050 alkali etching additive” will be considered to mean any alkali etching additive.
Further, if “HDW-1050 alkali etching additive” is intended to indicate the trade name of an alkali etching additive, it is noted that where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.

Claim 4 recites the limitation "the time" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the time” will be considered to mean “a time”.

Claim 5 recites the limitation "the temperature" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the temperature” will be considered to mean “a temperature”.

Claim 5 recites the limitation "the pH of the oxidizing solution" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the pH of the oxidizing solution” will be considered to mean “a pH of the oxidizing solution”.

Claim 5 recites the limitation "the concentration" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the concentration” will be considered to mean “a concentration”.

Claim 5 contains the limitation "the concentration of H2SO4 solution is 98%” in line 7. It is unclear what the % is intended to be relative to, e.g. weight %, volume %, mol %. For the purposes of examination, the % will be considered to be any type of %.

Claim 5 recites the limitation "the time" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the time” will be considered to mean “a time”.

Claim 5 recites the limitation "the pH of the water" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the pH of the water” will be considered to mean “a pH of the water”.

Claim 6 recites the limitation "the temperature" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the temperature” will be considered to mean “a temperature”.

Claim 6 recites the limitation "the pH of the electrolyte" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, "the pH of the electrolyte" will be considered to mean "a pH of the electrolyte".



Claim 6 contains the limitation "the concentration of H2SO4 solution is 98%” in line 8. It is unclear what the % is intended to be relative to, e.g. weight %, volume %, mol %. For the purposes of examination, the % will be considered to be any type of %.

Claim 6 recites the limitation "the current" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the current” will be considered to mean “a current”.

Claim 6 recites the limitation "the intensity" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the intensity” will be considered to mean “an intensity”.

Claim 6 recites the limitation "the initial current intensity" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the initial current intensity” will be considered to mean “an initial current intensity”.

Claim 6 contains the limitation “the formula i=3+30/t, where i is current intensity and t is time” in lines 11-12 and “the formula i=3+30/t” in line 16. This formula renders 2 +30 A∙min/m2 /t, where i is current intensity and t is time”, or the required units for current intensity and time must be specified, e.g. “the formula i=3+30/t, where i is current intensity in A/m2 and t is time in minutes”. For the purposes of examination, “the formula i=3+30/t” will be considered to be met if any units of current intensity and time would fit the formula.

Claim 6 contains the limitation that the “current intensity gradually reduced to 4 A/m2 according to the formula i=3+30/t” twice, once in lines 11-12 and once in lines 15-16. It is unclear why this limitation is present twice or what additional limitations are intended by presenting it twice.

Claim 6 recites the limitation "the time" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the time” will be considered to mean “a time”.

Claim 6 recites the limitation "the electrolysis" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the electrolysis” will be considered to mean “the electrolyzing”.



Claim 7 recites the limitation "the performed time" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the performed time” will be considered to mean “a performed time”.

Claim 7 contains the limitation “the performed time for hardening treatment by placing twice is respectively 3-3.5 hours and 48-72 hours” in lines 2-3. The wording of this limitation is unclear, and it is unclear what is meant by the time of “placing twice is respectively 3-3.5 hours and 48-72 hours”. For the purposes of examination, “the performed time for hardening treatment by placing twice is respectively 3-3.5 hours and 48-72 hours” will be considered to mean that the step of “placing the stainless steel surface treated in the step (3) at a temperature of 50-60°C and a humidity of 60-70%” is performed for 3-3.5 hours, and the step of “placing at temperature of 35-40°C and a humidity of 40-50%” is performed for 48-72 hours.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or render obvious a method for preparing the anti-coking nanocrystalline material, the method including the step of (4) placing the stainless steel surface treated in the step (3) at a temperature of 50-60°C and a humidity of 60-70%, and then placing at a temperature of 35-40°C and a humidity of 40-50% for hardening as to the context of claim 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (CN102691059A, with machine translation) teaches a method of treating stainless steel (abstract) comprising degreasing the surface with an alkali solution (abstract), oxidizing the surface by an oxidizing solution (abstract), immersing the surface as a cathode in an electrolyte to electrolyze (abstract, [0013]), and water washing after each step (abstract, [0022]).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713